
	
		II
		111th CONGRESS
		2d Session
		S. 3329
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2010
			Mr. Lautenberg (for
			 himself, Mrs. Gillibrand, and
			 Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide triple credits for renewable energy on
		  brownfields, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cleanfields
			 Act.
		2.Triple credits
			 for renewable energy on brownfieldsSection 610 of the Public Utility Regulatory
			 Policies Act of 1978 (as added by section 132 of the American Clean Energy and
			 Leadership Act of 2009) is amended—
			(1)in subsection
			 (a)—
				(A)by redesignating
			 paragraphs (4) through (12) as paragraphs (5) through (13), respectively;
			 and
				(B)by inserting
			 after paragraph (3) the following:
					
						(4)Brownfield site
				generation facilityThe term brownfield site generation
				facility means a facility that—
							(A)generates
				renewable electricity from wind energy, solar energy, or geothermal energy;
				and
							(B)occupies a
				brownfield site (as defined in section 101 of the Comprehensive Environmental
				Response, Compensation, and Liability Act of 1980 (42 U.S.C.
				9601)).
							;
				(2)in subsection
			 (c)—
				(A)in paragraph
			 (2)—
					(i)in
			 subparagraph (H), by striking and after the semicolon at the
			 end;
					(ii)in
			 subparagraph (I)(iv), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(J)allow triple
				credits for generation of energy from brownfield site generation
				facilities.
							;
				and
					(B)by adding at the
			 end the following:
					
						(6)Brownfields
				capSubject to a revision under subsection (l)(2)(D), not more
				than 1 percent of total renewable electricity generation described in this
				section may be eligible for consideration for the triple credit multiplier for
				brownfields in paragraph (2)(J).
						;
				and
				(3)in subsection
			 (l)(2)—
				(A)in subparagraph
			 (B), by striking ; and and inserting a semicolon;
				(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(D)the amount of
				renewable energy generation permitted on brownfields sites described in
				subsection (c)(6) should be
				revised.
						.
				
